Exhibit 10.26

     
DATE:
  September 30, 2008
 
   
PARTIES:
  Rockwell Medical Technologies, Inc. (the “Company”)
 
  30142 Wixom Road
 
  Wixom, MI 48393 USA
 
   
 
  RJ Aubrey IR Services LLC (the “Advisor”)
 
  PO Box 2801
 
  Glen Ellyn, IL 60138-2801

RECITALS:
WHEREAS, the Company wishes to engage the Advisor to perform certain investor
relations services.
WHEREAS, the Advisor declares that Advisor is engaged in an independent business
or employed by a party other than the Company and that the Company is not the
Advisor’s sole and only client, customer or employer.
WHEREAS, the parties hereto wish to enter into this Agreement for their mutual
benefit, and further wish to set forth the terms of such association herein.
AGREEMENTS:
NOW, THEREFORE, in consideration of the foregoing representations and the mutual
covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the Company and the Advisor
agree as follows:

1.   Services to be Performed. The Company hereby engages the Advisor to advise
and perform services for the Company consisting of investor relationship
development for the Company, liaison to the equity investment community and
investor relations support services as requested by the Company from time to
time, including without limitation, message development, PR coordination and
website development and oversight, provision of investment statistical
information, investor monitoring and communications with the investment
community, including but not limited to retail investors, stock brokers,
analysts, money managers, institutional investors, mutual funds, broker-dealers,
wire-houses, newspapers, television, and trade publications. The Company and
Advisor acknowledge that: (a) Advisor (through its employee, Ronald J. Aubrey)
is anticipated to devote substantive amounts of time and effort to investor
relations and related support services; (b) The scope of work hereunder does not
include tax, legal, regulatory, accounting or other technical advice; and
(c) the Advisor is being retained solely for the Company’s benefit and not for
any third party, including the Company’s shareholders.   2.   Fees, Terms of
Payment and Warrant. The Company agrees as compensation to (a) pay Advisor a
monthly fee of $4,500 in cash or Company check, and (b) issue to the Advisor
60,000 cashless Common Stock Purchase Warrants (“Warrants”), for services
rendered over an 18 month period commencing July 1, 2008. The terms and
conditions of the Warrants will be set forth in a separate agreement containing
the terms and conditions set forth in this paragraph and such other terms and
conditions as are mutually acceptable to the Company and the Advisor. The
Warrants will become earned as follows: (x) 20,000 Warrants upon execution of
this Agreement, (y) 20,000 additional Warrants on January 1, 2009 and (z) the
remaining 20,000 Warrants on July 1, 2009. The Warrants, once earned, will
become exercisable on January 1, 2010 and will have an exercise price of $6.50
per share. The Warrants, once earned, will expire at the close of business on
the fourth anniversary of the execution date of this Agreement. If this
Agreement is terminated (A) by the Company due to a material breach of this
Agreement by Advisor or (B) by Advisor, any unearned Warrants at the time of
such termination will expire and not become exercisable. A “material breach”
would be either (1) a

1



--------------------------------------------------------------------------------



 



    failure to perform, in a commercially reasonable manner, the services
required under paragraph 1 of this Agreement; or (2) a breach of any of the
representations in paragraph 5 of this Agreement. Once exercisable, Warrants may
be exercised in whole or in part at any time until their expiration by the
submission of an exercise notice in the form to be attached as an exhibit to the
Warrant agreement and payment as provided therein. Determination of compliance
with Federal and State securities laws will be at the sole discretion of the
Company. To the extent the shares issuable upon exercise are not registered
prior to issuance, they will bear a legend restricting transfer. The Warrants
will not be transferable, other than to an affiliate (as defined in Rule 405
under the Securities Act of 1933, as amended) of the Advisor (so long as such
affiliate is an “accredited investor” as defined below and agrees to be bound by
the terms and provisions of this Agreement and the Warrant agreement as if, and
to the fullest extent as, the Advisor, and will bear a legend to that effect).
The Company reasonably believes that all information it provides to Advisor is
accurate and complete in all material respects. Company acknowledges that
Advisor shall be entitled to rely on all such information and materials.

3.   Instrumentalities. The Advisor shall supply all equipment, tools, materials
and supplies to accomplish the designated jobs or services set forth in
Paragraph 1, except if approved by the Company.   4.   Expenses. The Company
shall not be responsible or liable for any expenses incurred by the Advisor in
performing any jobs or services under this Agreement, except accountable
out-of-pocket expenses of Advisor related to the engagement and approved by the
Company.   5.   The Advisor’s Status. This Agreement is not intended to, does
not constitute and shall not be construed as a hiring by either party. The
parties hereto are and shall remain independent contractors. The Advisor retains
the sole and exclusive right to control or direct the manner or means by which
the jobs or services described herein are to be performed. The Company retains
only the right to control the results to insure their conformity with that
specified herein.       The Advisor shall comply with all federal, state and
local laws, and rules and regulations that are now or may in the future become
applicable to the Advisor, its business, equipment and personnel engaged in
accomplishing the jobs or services provided under this Agreement or arising out
of the performance of this Agreement.       Advisor represents that Advisor is
an “accredited investor” as defined in Rule 501 of Regulation D promulgated
under the Securities Act of 1933 and was not organized for the purpose of
acquiring the Warrants or the underlying shares. Advisor’s financial condition
is such that Advisor is able to bear the risk of holding the Warrants and the
shares underlying the Warrants for an indefinite period of time. Advisor has
sufficient knowledge and experience in investing in companies similar to the
Company so as to be able to evaluate the risks and merits of Advisor’s
investment in the Company and has so evaluated the risks and merits of such
investment. Advisor understands that an investment in the Warrants and the
shares underlying the Warrants involves a significant degree of risk, including
a risk of total loss of Advisor’s investment, and understands the risk factors
included, or that may be included in the future, in the Company’s periodic
reports filed from time to time with the Securities and Exchange Commission.
Advisor is acquiring the Warrants and the shares underlying the Warrants for
Advisor’s own account for investment and not for resale or with a view to
distribution thereof in violation of the Securities Act of 1933.   6.   Payroll
or Employment Taxes. The Advisor will not be treated as an employee for federal,
state or local tax purposes or for any other purpose. No payroll or employment
taxes of any kind shall be withheld or paid with respect to payments to the
Advisor, including but not limited to FICA, FUTA, federal personal income tax,
state personal income tax, state disability insurance tax, and state
unemployment insurance tax. The Advisor agrees that Advisor is responsible for
making all filings with and payments to the Internal Revenue Service and state
and local taxing authorities as are appropriate.   7.   Workers’ Compensation,
Unemployment Compensation, Benefits. No workers’ compensation insurance has been
or will be obtained by the Company for the Advisor. The Advisor understands that

2



--------------------------------------------------------------------------------



 



    Advisor is not entitled to unemployment compensation benefits or any other
benefits normally afforded to any employee of the Company.

8.   Termination. This Agreement will terminate on December 31, 2009 and may be
terminated prior to that date by either party upon 30 days written notice in
advance of termination. Following termination, neither party shall have any
continuing liability or obligations hereunder.   9.   Law Governing Contract.
This Agreement and all questions arising in connection with it shall be governed
by the laws of the State of Michigan.   10.   Entire Agreement. This Agreement
states the entire Agreement of the parties, and merges all prior negotiations,
agreements and understandings, if any, except for any confidentiality agreements
between the parties. No modification, release, discharge or waiver of any
provision hereof shall be of any force or effect unless made in writing and
signed by the parties hereto. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their representative laws, personal
representatives, successors and assigns, provided that neither party may assign
the Agreement without the other party’s prior written consent.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
stated on the first page of this Agreement.

                  “COMPANY”    
 
                Rockwell Medical Technologies, Inc.    
 
           
 
  By:   /s/ Robert L. Chioini    
 
      Robert L. Chioini    
 
           
 
       Its: Chairman/CEO/President    
 
                ADVISOR    
 
                RJ AUBREY IR SERVICES LLC    
 
           
 
  By:   /s/ Ronald J. Aubrey    
 
      Ronald J. Aubrey    
 
           
 
       Its: President    

3